IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00052-CV

HSBC BANK NEVADA, N.A.,
                                                            Appellant
v.

SPENCER PACK,
                                                            Appellee


                           From the 170th District Court
                             McLennan County, Texas
                            Trial Court No. 2012-22544


                           MEMORANDUM OPINION


         HSBC Bank Nevada, N.A. appealed the trial court’s default judgment rendered

against it. The parties have now filed a Joint Motion to Dismiss Appeal, stating they

have reached an agreement to compromise and settle their differences in the proceeding

below.

         The Court’s Order of Referral to Mediation issued March 28, 2013 is set aside.

The motion to dismiss is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 25, 2013
[CV06]




HSBC Bank Nevada, N.A. v. Pack               Page 2